20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 1 of
                                        15



                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                               AUSTIN DIVISION

  In re:

  WC 56 EAST AVENUE, LLC,                     §
                                              §          Case No. 1:19-bk-11649
   Debtor-in-Possession,                      §
                                              §



     WC 56 EAST AVENUE, LLC,                  §
                                              §
  Plaintiff                                   §          Adversary Proc. No. 20-01020
                                              §
      v.                                      §
                                              §
      U.S. REAL ESTATE                        §
      CREDIT HOLDINGS III-A, LP,              §
      56 EAST AVENUE, LP, AND                 §
      CALMWATER ASSET                         §
      MANAGEMENT, LLC,                        §

              Defendants.



                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

              This pleading requests relief that may be adverse to your
              interests.

              If no timely response is filed within 21 days from the date of
              service, the relief requested herein may be granted without a
              hearing being held.

              A timely filed response is necessary for a hearing to be held.
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 2 of
                                        15



  TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, made applicable herein

  pursuant to Rule 7056 of the Federal Rules of Bankruptcy Procedure, Defendants U.S. Real

  Estate Credit Holdings III-A, LP; 56 East Avenue, LP; and Calmwater Asset Management, LLC

  move for summary judgment on all claims brought by Plaintiff WC 56 East Avenue, LLC in the

  above-referenced adversary proceeding.

  I.      Summary and Grounds for Summary Judgment

          1.      Defendants are entitled to summary judgment on Plaintiff’s claim that Defendants

  breached the Loan Agreement on either of the following two grounds:

          a.      Because WC 56 was in default, the Defendants did not breach the Loan

          Agreement. As is commonplace in similar loan agreements, the Single Purpose Entity

          covenants in the Loan Agreement require that Plaintiff own only the 1.118-acre parcel

          that secures the loan. WC 56 broke these covenants through ownership of a 0.252-acre

          parcel of land that it never disclosed to Defendants and for which it agreed to payment in

          a condemnation proceeding by the City of Austin.

          b.      WC 56 has suffered no damages from any alleged breach of contract. In the

          alternative, Plaintiff has suffered no damage as a matter of law from the alleged breach of

          contract, because Plaintiff is still in possession of the property, no foreclosure has taken

          place as a result of the allegedly improper notice of default, and WC 56 has not made any

          payments on the accelerated amounts due as a consequence of the allegedly improper

          notice of default.

  II.     Undisputed Facts

          2.      In 2015, Plaintiff WC 56 East Avenue, LLC (“WC 56”) acquired a 1.118-acre

  parcel of land in the Rainey Street district near downtown Austin, with the street address of 56


                                                    2
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 3 of
                                        15



  East Avenue. WC 56 acquired the parcel by Special Warranty Deed from Austin Travis County

  Integral Care.1

            3.      On December 12, 2017, WC 56 entered into a loan agreement with Defendant

  U.S. Real Estate Credit Holdings III-A, LP (“U.S. Real Estate”), in the amount of $15,000,000

  (the “Loan Agreement”).2 WC 56 executed a promissory note,3 secured by a deed of trust to the

  1.118-acre parcel.4

            4.      Paragraph 9.10 of the Loan Agreement provides that WC 56 must be, and remain,

  a “single purpose entity,” owning only the 1.118-acre parcel securing the loan:




            5.      Failure to “strictly comply” with the single purpose entity covenant is one of the

  events of default under Paragraph 11.1 of the Loan Agreement:




  1
      Exhibit 1, Special Warranty Deed.
  2
      Exhibit 2, Loan Agreement.
  3
      Exhibit 3, Promissory Note.
  4
      Exhibit 4, Security Agreement.


                                                     3
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 4 of
                                        15




            6.      In September 2019, U.S. Real Estate learned that WC 56 was a party to a pending

  condemnation proceeding brought by the City of Austin to condemn a 0.252-acre parcel of land

  across the street from the 1.118-acre parcel.5 The following map shows the relative locations of

  the two parcels, with the 1.118-acre parcel in red and the 0.252-acre parcel in blue:




  5
      Exhibit 5, Condemnation Petition.


                                                   4
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 5 of
                                        15



  Further investigation showed that (1) in March 2019, Austin Travis County Integral Care had

  deeded its interest in the 0.252-acre parcel to WC 56;6 (2) in September 2019, after appearing

  through counsel in the condemnation proceeding,7 WC 56 had warranted to the City that WC 56

  was the owner of the 0.252-acre parcel;8 and (3) WC 56 had agreed to accept $58,000 for the

  City’s possession and use of the 0.252-acre parcel so that the City could build an electric

  substation on the property.9

            7.       WC 56 never informed U.S. Real Estate of the 2019 deed from Austin Travis

  County Integral Care; never informed U.S. Real Estate that WC 56 was a party to a

  condemnation proceeding over the 0.252-acre parcel; never informed U.S. Real Estate that WC

  56 had entered into a contract admitting to ownership of the 0.252-acre parcel; and never

  informed U.S. Real Estate that WC 56 had agreed to a $58,000 payment for the City’s possession

  and use of the 0.252-acre parcel. U.S. Real Estate never consented, in writing or otherwise, to

  WC 56’s acquisition or ownership of the 0.252-acre parcel.10

            8.       On October 9, 2019, U.S. Real Estate exercised its right under Paragraph 11.2 of

  the Loan Agreement to declare WC 56 East Avenue in default and accelerate the amounts due11:




  6
      Exhibit 6, MHMR Deed Without Warranty.
  7
      Exhibit 7, WC 56 Notice of Appearance.
  8
      Exhibit 8, Possession and Use Agreement, at ¶ 5.
  9
      Exhibit 9, Rule 11 Agreement Regarding Possession and Use Agreement.
  10
    Exhibit 10, Declaration of Dean Chang, at ¶ 6; see also Exhibit 19, Temporary Injunction Hearing
  Transcript, at 94:17-20 (Q. Did WC 56 provide any notice at all to the lender about the condemnation
  proceeding? A. I did not. Again, I can’t speak for everyone, but I would assume not since we’re here.”).
  11
       Exhibit 11, Notice of Default.


                                                         5
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 6 of
                                        15




  On October 15, 2019, the 1.118-acre parcel was posted for non-judicial foreclosure.12

            9.       WC 56 sued in Travis County District Court and obtained a Temporary

  Restraining Order to stop the foreclosure.13 Before the hearing on WC 56’s application for

  temporary injunction, U.S. Real Estate assigned its interest under the Loan Agreement and the

  deed of trust to Defendant 56 East Avenue, LP.14 After an evidentiary hearing, the district judge

  denied WC 56’s request for a temporary injunction.15

            10.      The 1.118-acre parcel was re-posted for foreclosure.16 WC 56 sought another

  temporary restraining order to stop the foreclosure, but the request was denied.17 The day before

  the foreclosure, WC 56 filed a voluntary petition for bankruptcy, staying the foreclosure.18 WC

  56 remains in possession of the 1.118-acre parcel. WC 56 never made any further payments on

  the loan after default.19




  12
       Exhibit 12, Notice of Foreclosure.
  13
       Exhibit 13, Temporary Restraining Order.
  14
       Exhibit 14, Assignment to 56 East Avenue.
  15
       Exhibit 15, Order Denying Temporary Injunction.
  16
       Exhibit 16, Second Notice of Foreclosure.
  17
       Exhibit 17, Order Denying Temporary Restraining Order.
  18
       ECF No. 1, In re WC 56 East Avenue, LLC, No. 1:19-bk-11649 (W.D. Tex. Bankr. Dec. 2, 2019).
  19
       Exhibit 10, Declaration of Dean Chang, at ¶ 7; Exhibit 18, Declaration of Chad Milbrandt, at ¶ 4.


                                                         6
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 7 of
                                        15



  III.   Summary Judgment Standard

         11.     Summary judgment is appropriate “if the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

  CIV. P. 56(a). Although factual controversies are resolved in favor of the nonmoving party, this is

  “only when there is an actual controversy, that is, when both parties have submitted evidence of

  contradictory facts.” State Farm Fire & Cas. Co. v. Flowers, 854 F.3d 842, 844 (5th Cir. 2017).

  Summary judgment is not thwarted by “conclusional allegations, unsupported assertions, or

  presentation of only a scintilla of evidence.” McFaul v. Valenzuela, 684 F.3d 564, 571 (5th Cir.

  2012). “[A] complete failure of proof concerning an essential element of the nonmoving party’s

  case necessarily renders all other facts immaterial” and “mandates the entry of summary

  judgment” for the moving party. U.S. ex rel. Farmer v. City of Houston, 523 F.3d 333, 337 (5th

  Cir. 2008) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986)).

  IV.    Defendants Did Not Breach the Loan Agreement, Because WC 56 Was in Default.

         12.     WC 56’s breach of contract claim is founded on the assertion that WC 56 “does

  not own” the 0.252-acre parcel (ECF No. 7 ¶ 33), and therefore was not in default of the Loan

  Agreement’s Single Purpose Entity provision. The undisputed facts show that WC 56 does own

  the parcel. Indeed, in the pending condemnation proceeding with the City of Austin, WC 56

  contractually warranted20 that it was the fee owner of the parcel in order to receive a $58,000

  payment for the City’s use of the parcel:




  20
    Exhibit 8, Possession and Use Agreement, at ¶ 5. In the Rule 11 Agreement executed shortly
  afterwards, WC 56 confirmed that the “Property” referenced in the Possession and Use Agreement was
  the 0.252-acre parcel. Exhibit 9.


                                                   7
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 8 of
                                        15



  WC 56 may not claim ownership to its advantage in the condemnation court, and then, only after

  the condemnation proceeding was uncovered by its lender, disavow such ownership here and

  claim that the lender is in breach for acting upon WC 56’s unambiguous ownership claim.

             13.     At the temporary injunction hearing, a representative from Austin Energy testified

  to her interactions on behalf of the City of Austin with WC 56 regarding the 0.252-acre parcel,

  confirming that WC 56 represented itself as the owner of the parcel:

             Q.      In negotiating the possession and use agreement, did WC 56 ever dispute
                     that it actually owned the .252 acres?

             A.      No, sir.

             Q.      In fact, isn’t it correct that in Paragraph 5 of the agreement itself, WC 56
                     warranted that it owned the .252 acres?

             A.      Yes, sir.
                     …
             Q.      Has WC 56 or its representatives ever said anything to the City that would
                     cast this warranty in Paragraph 5 into doubt?

             A.      No, sir.

             Q.      …you signed this agreement. Would you ever have signed this possession
                     and use agreement if they disputed ownership?

             A.      No, sir.21

  Austin Energy needed to build an electric substation to serve the downtown area, and chose a

  vacant block in the Rainey Street District as the site for the substation.22 A title history showed

  that WC 56 East Avenue and Travis County MHMR owned a portion of the site on which the City

  intended to build the substation: the 0.252-acre strip.23


  21
       Exhibit 19, Temporary Injunction Hearing Transcript, at 112:14-113:9.
  22
       Id. at 100:5-22.
  23
    Id. at 101:18-19 (“We discovered in 2014 that we actually didn’t own all of that site….”); 104:18-23
  (“We got an updated title commitment from Heritage Title, and it actually showed WC 56 as well as
  Travis County MHMR…as co-owners.”); see also Exhibit 20, Title Commitment.


                                                       8
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 9 of
                                        15



             14.     Austin Energy approached both Travis County MHMR and WC 56 East Avenue

  about acquiring their interest in the 0.252-acre parcel.24 Travis County MHMR agreed to sign a

  deed without warranty, transferring its interest to WC 56.25 Austin Energy delivered this deed to

  WC 56 by Austin Energy at the time it was filed in the real property records.26 And, based on

  this deed, “the City had confidence that WC 56 was the only owner of the .252 acres.”27

             15.     WC 56 claims the deed is not “valid” because it is a deed “without warranty.” But

  deeds without warranty are common in Texas, and their validity is well established. See Phillips

  v. Beauly, LLC, 4:16-CV-02272, 2017 WL 3387187, at *2 (S.D. Tex. Aug. 7, 2017)

  (“[T]ransferring title via a deed without warranty has no bearing on the validity of the transfer.”

  (citing Young v. Rudd, 226 S.W.2d 469, 472 (Tex. Civ. App. 1950)). WC 56 also alleges the

  deed was not “delivered” (although this is contrary to the sworn testimony of Austin Energy’s

  representative28), but even if the deed were not physically delivered, recording the deed in the

  official public records (as this one was) creates a presumption that the deed was delivered with

  “the requisite intent that it is to become operative as a conveyance.” Stephens County Museum,

  Inc. v. Swenson, 517 S.W.2d 257, 262 (Tex. 1974).

             16.     The City made an offer to purchase the 0.252-acre parcel from WC 56, but WC

  56 rejected the offer.29 WC 56 made a counteroffer to trade the 0.252-acre parcel for other land

  owned by Austin Energy.30 The City’s further attempts to negotiate with WC 56 were


  24
       Exhibit 19, Temporary Injunction Hearing Transcript, at 105:10-20.
  25
       Id. at 105:18-20.
  26
       Id. at 119:3-9.
  27
       Id. at 107:3-4.
  28
       Id. at 119:3-9.
  29
       Id. at 108:3-11.
  30
       Id. at 108:11-21.


                                                       9
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 10 of
                                        15



  unsuccessful, and so the City filed a condemnation action to acquire the 0.252-acre parcel from

  WC 56.31

             17.     WC 56 appeared through counsel in the condemnation, and before the special

  commissioners’ hearing, negotiated a deal to allow Austin Energy to take possession of the

  0.252-acre parcel to begin construction on the electric substation, in exchange for a payment of

  $58,000 to WC 56.32 As part of this “Possession and Use Agreement,” WC 56 warranted that

  “WC 56 East Avenue, LLC” is “the owner in fee of” the 0.252 Acres and “that no other person

  or entity owns an interest in the fee title to the” 0.252 Acres.33 The agreement as originally

  signed and recorded contained several errors, which counsel for WC 56 and the City corrected in

  a Rule 11 agreement filed in the condemnation proceeding.34 Together, the Possession and Use

  Agreement and Rule 11 agreement leave no doubt that WC 56 presented itself then as the sole

  owner in fee simple of the 0.252-acre strip.

             18.     Throughout its negotiations with the City over the 0.252-acre strip, WC 56 never

  informed U.S. Real Estate that WC 56 was the owner of the 0.252-acre strip, that WC 56 had

  been sued as the landowner in a condemnation proceeding over the 0.252-acre strip, or that WC

  56 had entered into a Possession and Use Agreement warranting it was the owner of the 0.252-

  acre strip and agreeing to a payment of $58,000 in exchange for its use.35

             19.     Under Paragraph 9.10 of the Loan Agreement, WC 56 promised that it “has not

  owned, does not own and will not own any asset or property other than…its interest in the



  31
       Id. at 110:7-12.
  32
       Id. at 111:13-114:8.
  33
       Exhibit 8, Possession and Use Agreement, at ¶ 5.
  34
       Exhibit 9, Rule 11 Agreement Regarding Possession and Use Agreement.
  35
       Exhibit 10, Declaration of Dean Chang, at ¶ 6.


                                                          10
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 11 of
                                        15



  Property,” and “shall not engage in a business other than the ownership, operation and

  management of the Property.”36 The fact that WC 56 not only claimed and expressly warranted

  that it owned the 0.252-acre strip, but also surreptitiously negotiated payments with the City of

  Austin based on WC 56’s ownership claim is an unambiguous breach of Paragraph 9.10.

            20.      WC 56 does not dispute that, if it has an ownership interest in the 0.252-acre strip,

  it is in default of the Loan Agreement. Indeed, WC 56’s counsel admitted as much on the record

  in the state court proceeding.37 Yet WC 56 attempts to flip these facts on their head, arguing that

  it was somehow the lender that breached the Loan Agreement when it found out about WC 56’s

  ownership claim and declared a default under Paragraph 9.10. But as the state district court judge

  aptly put it in denying WC 56’s application for temporary injunction, WC 56 cannot have it both

  ways:

                    Had you gone to the other side last summer and said “We didn't know we
            owned it; mea culpa; we had no idea; we’re still not sure we do, but we’re letting
            you know now to be totally transparent,” if they were still here trying to foreclose
            a month early, you’d be in a very different evidentiary posture, because one of the
            things is likelihood of prevailing on the merits. If you had consistently taken the
            position “We don’t own it” -- which is odd because you’re taking the position in
            this case “We don’t own it,” but you’re taking the position consistently in the
            condemnation case and in negotiations with the City “We do and we want to be
            paid for it.” And you can’t have it both ways.

                    I understand why you want to maximize return. You’re in the business.
            But you can’t have it both ways. You can’t play it two different ways in two
            different cases.38




  36
       Exhibit 2, Loan Agreement, ¶ 9.10(b), (c).
  37
    Exhibit 19, Temporary Injunction Hearing Transcript, at 131:3-10 (“THE COURT: You agree if you
  knew you owned it at the time you entered into this lending agreement, it would be a violation of that
  agreement if you knew that you owned it and claimed that you owned it? It doesn’t have to be after
  acquired. It could be it was a representation that you didn't own anything else, right? MR. ELLIOTT:
  Correct.”).
  38
       Id. at 134:9-25 (emphasis added).


                                                      11
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 12 of
                                        15



             21.     The same is true here. WC 56 “can’t play it two different ways in two different

  cases.” Defendants did not breach the loan agreement by taking WC 56 at its word and acting

  upon WC 56’s express representation and warranty that it did, in fact, own the 0.252-acre strip.

  WC 56 defaulted as a matter of law, and Defendants are therefore entitled to summary judgment.

  V.         WC 56 Is Entitled to No Damages as a Matter of Law.

             22.     In the alternative, even if WC 56 were not in default, WC 56’s breach of contract

  claim still fails as a matter of law because WC 56 has suffered no legally cognizable damages.

             23.     WC 56 pleads that it has suffered the following elements of damage: “(i) great

  reputational damage to Plaintiff in the business community, and (ii) has detrimentally effected

  Plaintiff’s ability to refinance the obligations owed under the Loan Documents.” (ECF No. 7 ¶

  55)

             24.     As to the first element, under Texas law, “Loss of business reputation is not an

  element of damages recoverable for breach of contract.” Rubalcaba v. Pac./Atl. Crop Exch., Inc.,

  952 S.W.2d 552, 559 (Tex. App.—El Paso 1997, no writ); see Sulzer Carbomedics, Inc. v.

  Oregon Cardio-Devices, Inc., 257 F.3d 449, 455 n.7 (5th Cir. 2001) (relying upon Rubalcaba for

  this proposition); see also Emrit v. Nat’l Acad. of Recording Arts & Scis., A-14-CA-392-SS,

  2015 WL 518774, at *3 (W.D. Tex. Feb. 5, 2015) (holding under Texas law, “[d]amages to

  business reputation are not recoverable in a breach of contract claim”).

             25.     As to the second element regarding damage to credit, it is undisputed that WC

  56’s property has not been foreclosed on, and that WC 56 remains in possession of the

  property.39 In these circumstances, federal courts applying Texas law hold that these undisputed

  facts preclude damages for loss of credit in a breach-of-contract claim:


  39
       Exhibit 10, Affidavit of Dean Chang, at ¶ 7; Exhibit 18, Affidavit of Chad Milbrandt, at ¶ 4.


                                                         12
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 13 of
                                        15



            Texas courts do recognize that loss of credit is recoverable as actual damages, but to
            recover for loss of credit “[t]here must be a showing of injury, as well as proof of the
            amount of that injury.” Here, it is undisputed that a foreclosure did not occur, and
            Plaintiff remains in possession of the property. Plaintiff’s speculative allegation regarding
            the potential loss of credit is not sufficient to satisfy the fourth element of a breach of
            contract claim.
  Tierranegra v. JPMC Specialty Mortgage LLC, 7:18-CV-347, 2019 WL 92190, at *4 (S.D. Tex.

  Jan. 2, 2019) (footnotes omitted) (citing Mead v. Johnson Grp., 615 S.W.2d 685, 688 (Tex.

  1981) and EMC Mortg. Corp. v. Jones, 252 S.W.3d 857, 872 (Tex. App.—Dallas 2008)).

            26.      WC 56 argues that, but for being “force[d]” into voluntary bankruptcy on

  December 2, 2019, it would have been able to refinance its $15,000,000 loan before it became

  due just a month later on January 1, 2019 (ECF No. 7 ¶ 56). The undisputed facts show that WC

  56 has paid nothing on its loan obligations since the notice of default and acceleration of the

  amounts due.40 At the time it filed for bankruptcy, WC 56 had only $56,671.41 cash on hand,41

  and four entities affiliated with WC 56 had already filed for bankruptcy, as WC 56 disclosed:42




  40
       Exhibit 10, Declaration of Dean Chang, at ¶ 7; Exhibit 18, Declaration of Chad Milbrandt, at ¶ 4.
  41
    ECF No. 26 at 15, In re WC 56 East Avenue, LLC, No. 1:19-bk-11649 (W.D. Tex. Bankr. Dec. 2,
  2019).
  42
       ECF No. 1, at 5, In re WC 56 East Avenue, LLC, No. 1:19-bk-11649 (W.D. Tex. Bankr. Dec. 2, 2019).


                                                        13
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 14 of
                                        15



  Since WC 56 filed for bankruptcy, ten other World Class entities have also filed for

  bankruptcy,43 and two more were placed into receivership.44 It is fanciful to suggest that in the

  absence of the declaration of default for failing to comply with the single-purpose-entity

  requirement, WC 56 would have paid off $15 million principal due at the end of 2019;

  refinanced the loan; or otherwise avoided bankruptcy. WC 56’s alleged loss-of-credit injury is

  therefore speculative and insufficient as a matter of law to satisfy the damages element of a

  breach of contract claim.

          27.     It is undisputed that: (1) WC 56 has not lost any property through foreclosure, (2)

  paid nothing on its loan obligations after notice of default and acceleration, and (3) failed to pay

  off its loan six months after the loan’s maturity date. As a matter of law, WC 56 has suffered no

  legally cognizable damages, and Defendants are therefore entitled to summary judgment.

  VI.     Conclusion

          The Court should grant this motion and enter summary judgment that Plaintiff WC 56

  East Avenue, LLC take nothing on its claims against Defendants. Defendants pray for such other

  and further relief, whether at law or in equity, to which they may show themselves to be justly

  entitled.

          DATED: August 3, 2020.




  43
    The debtors and cause numbers of these filings by affiliated entities pending in the Western District of
  Texas are: Silicon Hills Campus, LLC (20-10042); WC 2101 W Ben White, LP (20-10182); WC
  Hirshfeld Moore, LLC (20-10251); WC 103 East Fifth, LLC (20-10252); WC 320 Congress, LLC (20-
  10253); WC 422 Congress, LLC (20-10254); WC 805-809 East Sixth, LLC (20-10255); WC 901 East
  Cesar Chavez, LLC (20-10256); WC 1212 East Sixth, LLC (20-10257); WC 9005 Mountain Ridge, LLC
  (20-10258).
  44
    Exhibit 21, Order Appointing Receiver in The Roy F. & JoAnn Cole Mitte Foundation v. WC 1st and
  Trinity, L.P. et al., D-1-GN-18-007636, 126th Judicial District, Travis County, Texas.


                                                      14
20-01020-tmd Doc#27 Filed 08/03/20 Entered 08/03/20 14:40:04 Main Document Pg 15 of
                                        15



                                                Respectfully submitted,
                                                GRAVES DOUGHERTY HEARON & MOODY, P.C.
                                                401 Congress Avenue, Suite 2700
                                                Austin, Texas 78701
                                                Telephone: (512) 480-5600
                                                Facsimile: (512) 480-5862


                                          By:   /s/David A. King
                                                David A. King
                                                State Bar No. 24083310
                                                dking@gdhm.com
                                                William Christian
                                                State Bar No. 00793505
                                                wchristian@gdhm.com
                                                Brian T. Cumings
                                                State Bar No. 24082882
                                                bcumings@gdhm.com

                                                COUNSEL FOR DEFENDANTS

                                       CERTIFICATE OF SERVICE

      I hereby certify that on August 3, 2020, I electronically filed the foregoing with the Clerk of

  Court using the CM/ECF system which will send notification of such filing to the following

  attorneys of record for Plaintiff:

           Joseph J. McMahon Jr.                                Albert A. Ciardi
           Daniel K. Astin                                      Walter W. Gouldsbury III
           Ciardi & Astin                                       One Commerce Square
           1204 N. King Street                                  2005 Market Street, Suite 3500
           Wilmington, DE 19801                                 Philadelphia, PA 19103


                                                /s/David A. King




                                                  15
